DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 depends on canceled claim 2.  Appropriate correction is required.  For examining purposes claim 5 is being considered as depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brighton (U.S. Patent No. 3241750) in view of Walker (U.S. Pub. No. 20200031573) and Tontarelli (EP3686129).
Regarding Claim 1, Brighton discloses a garbage receptacle assembly having a swinging door 26 (figure 1) integrated therein for enhancing removing a garbage bag therefrom, said assembly comprising: a garbage can (figure 1) having an open top end (figure 1, when lid 39 open) wherein said open top end is configured to have a garbage bag positioned therein (Figure 3), said garbage can having a front entry (Figure 1) being integrated therein wherein said front entry is configured to facilitate the garbage bag to be removed through said front entry without requiring the garbage bag to be lifted out of said garbage can (Figure 3); said garbage can has a bottom wall and an outer wall extending upwardly therefrom 10/11/12 (Figure 1 and 3), said outer wall having a distal edge with respect to said bottom wall to define said open top end (figure 4), said outer wall having a front side and a back side (Figure 1), said front entry extending through said front side(figure 3), said front entry having a first lateral bounding edge and a second lateral bounding edge (figure 1), said front entry extending between said bottom wall and said distal edge of said outer wall (figure 1); a lid 39 (Figure 1) being hingedly coupled 38 (figure 1) to said garbage can, said lid being positionable in a closed position for closing said open top end (Figure 1), said lid being positionable in an open position for exposing said open top end (Figure 4); a door 26 (Figure 1) being hingedly coupled to said garbage can 30 (Figure 1), said door being aligned with said front entry (Figure 1), said door closing said front entry when said door is in a closed position (Figure 1), said door exposing said front entry when said door is in an open position (Figure 3); a pair of rollers 22 (figure 1), each of said rollers being rotatably coupled to said garbage can wherein said pair of rollers is configured to facilitate said garbage can to be rolled along a support surface for transporting said garbage can (Figure 1).  Brighton does not disclose a closure being rotatably integrated on said door wherein said closure is configured to be manipulated by a user, said closure engaging said garbage can when said closure is in a locked position for retaining said door in said closed position, said closure disengaging said garbage can when said closure is in an unlocked position for facilitating said door to be opened or a plurality of clips, each of said clips being integrated into said garbage can wherein each of said clips is configured to engage the garbage bag 7positioned in said garbage can for retaining the garbage bag in an open position, wherein each of said clips includes a leg and a foot, said leg of each clip being coupled to an inside surface of said outer wall of said garbage can, said foot of each clip being spaced from said inside surface having said foot of each said clip extending upwardly from said leg, each of said clips being positioned adjacent to said distal edge of said outer wall of said garbage can such that a distal edge of each said clip relative to said leg extends beyond and above said distal edge of said outer wall, each of said clips being aligned with a respective one of four corners of said outer wall.  However, Walker teaches a closure 48 (Figure 2) being rotatably integrated on said door wherein said closure is configured to be manipulated by a user, said closure engaging said garbage can when said closure is in a locked position for retaining said door in said closed position (Figure 4), said closure disengaging said garbage can when said closure is in an unlocked position for facilitating said door to be opened (Figure 2) and Tontarelli teaches a plurality of clips 2 (Figure 1a), each of said clips being integrated into said garbage can wherein each of said clips is configured to engage the garbage bag 7positioned in said garbage can for retaining the garbage bag in an open position (Figure 1a), wherein each of said clips includes a leg 2a (Figure 3) and a foot 201/202 (Figure 3), said leg of each clip being coupled to an inside surface of said outer wall of said garbage can (figure 1a), said foot of each clip being spaced from said inside surface having said foot of each said clip extending upwardly from said leg (Figure 1a), each of said clips being positioned adjacent to said distal edge of said outer wall of said garbage can such that a distal edge of each said clip relative to said leg extends beyond and above said distal edge of said outer wall (figure 1a), each of said clips being aligned with a respective one of four corners of said outer wall (Figure 1a).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brighton to include a closure and clips, as taught by Walker and Tontarelli, in order to securely lock the door and help securely hold the bag in place.
Regarding Claim 3, Brighton discloses said lid has a bottom side (Figure 4) and a back edge (Figure 1), said back edge being hingedly coupled to said distal edge of said outer wall of said garbage can (Figure 1), said bottom side resting on said distal edge when said lid is in said closed position (Figure 1).
Regarding Claim 4, Brighton discloses said door has a first lateral edge (Figure 1), a second lateral edge (Figure 1), a back surface (Figure 3) and a front surface (Figure 3), said first lateral edge being hingedly coupled to said first lateral bounding edge of said front entry (Figure 3), said door extending along a full height of said front entry (Figure 1).
Regarding Claim 5, Brighton discloses each of said rollers is positioned on a respective one of a first lateral side and a second lateral side of said outer wall of said garbage can (Figure 2), each of said rollers being aligned with said bottom wall of said garbage can (Figure 2).
Regarding Claim 6, Walker teaches said closure comprises a handle 48 (figure 2) being positioned on said front surface of said door, said handle being positioned adjacent to said second lateral edge of said door, said handle extending downwardly along said front surface, said handle including a shaft (Figure 2) extending through said front surface and said back surface of said door (figure 2).
Regarding Claim 7, Walker teaches said closure includes a foot being coupled to said shaft such said foot extends along said back surface of said door (Figure 4 or 5), said foot engaging said second lateral bounding edge of said front entry when said handle is positioned in a first position (figure 4), said foot disengaging said second lateral bounding edge when said handle is positioned in a second position (figure 2).
Regarding Claim 9, Brighton discloses a garbage receptacle assembly (Figure 1) having a swinging door 26 (Figure 1) integrated therein for enhancing removing a garbage bag therefrom, said assembly comprising: a garbage can (Figure 1) having an open top end wherein said open top end is configured to have a garbage bag positioned therein (Figure 1), said garbage can having a front entry (Figure 1) being integrated therein wherein said front entry is configured to facilitate the garbage bag to be removed through said front entry without requiring the garbage bag to be lifted out of said garbage can (Figure 3), said garbage can having a bottom wall (Figure 1) and an outer wall extending upwardly therefrom 10/11/12 (Figure 1 and 3), said outer wall having a distal edge with respect to said bottom wall to define said open top end (Figure 4), said outer wall having a front side and a back side (Figure 1), said front entry extending through said front side (Figure 1 and 3), said front entry having a first lateral bounding edge and a second lateral bounding edge (Figure 1), said front entry extending between said bottom wall and said distal edge of said outer wall (Figure 1); 9a lid 39 (figure 1) being hingedly coupled to said garbage can 38 (figure 1), said lid being positionable in a closed position for closing said open top end (figure 1), said lid being positionable in an open position for exposing said open top end (Figure 4), said lid having a bottom side (Figure 4) and a back edge (Figure 1), said back edge being hingedly coupled to said distal edge of said outer wall of said garbage can (Figure 1), said bottom side resting on said distal edge when said lid is in said closed position (Figure 1); a door 26 (Figure 1) being hingedly coupled to said garbage can 30 (Figure 1), said door being aligned with said front entry (Figure 1), said door closing said front entry when said door is in a closed position (Figure 1), said door exposing said front entry when said door is in an open position (Figure 3), said door having a first lateral edge (Figure 1), a second lateral edge (Figure 2), a back surface (Figure 3) and a front surface (Figure 3), said first lateral edge being hingedly coupled to said first lateral bounding edge of said front entry (Figure 1), said door extending along a full height of said front entry (Figure 1); a pair of rollers 22 (Figure 2), each of said rollers being rotatably coupled to said garbage can (Figure 2) wherein said pair of rollers is configured to facilitate said garbage can to be rolled along a support surface for transporting said garbage can (Figure 2), each of said rollers being positioned on a respective one of a first lateral side and a second lateral side of said outer wall of said garbage can (Figure 2), each of said rollers being aligned with said bottom wall of said garbage can (Figure 2).  Brighton does not disclose a closure being rotatably integrated on said door wherein said closure is configured to be manipulated by a user, said closure engaging said garbage can when said closure is in a locked position for retaining said door in said closed position, said closure disengaging said garbage can when said closure is in an unlocked position for facilitating said door to be opened, said closure comprising: a handle being positioned on said front surface of said door, said handle being positioned adjacent to said second lateral edge of said door, said handle extending downwardly along said front surface, said handle including a shaft extending through said front surface and said back surface of said door; and 10a foot being coupled to said shaft such said foot of said closure extends along said back surface of said door, said foot of said closure engaging said second lateral bounding edge of said front entry when said handle is positioned in a first position, said foot of said closure disengaging said second lateral bounding edge when said handle is positioned in a second position; and a plurality of clips, each of said clips being integrated into said garbage can wherein each of said clips is configured to engage the garbage bag positioned in said garbage can for retaining the garbage bag in an open position, each of said clips including a leg and a foot, said leg of each clip being coupled to an inside surface of said outer wall of said garbage can, said foot of each clip being spaced from said inside surface having said foot extending upwardly from said leg, each of said clips being positioned adjacent to said distal edge of said outer wall of said garbage can such that a distal edge of each said clip relative to said leg extends beyond an above said distal edge of said outer wall, each of said clips being aligned with a respective one of four corners of said outer wall.  However, Walker teaches a closure 46 (Figure 1) being rotatably integrated on said door wherein said closure is configured to be manipulated by a user, said closure engaging said garbage can when said closure is in a locked position for retaining said door in said closed position (Figure 4), said closure disengaging said garbage can when said closure is in an unlocked position for facilitating said door to be opened (Figure 5), said closure comprising: a handle 48 (Figure 1) being positioned on said front surface of said door, said handle being positioned adjacent to said second lateral edge of said door (figure 1), said handle extending downwardly along said front surface (figure 1), said handle including a shaft (Figure 5) extending through said front surface and said back surface of said door; and 10a foot (Figure 5) being coupled to said shaft such said foot of said closure extends along said back surface of said door, said foot of said closure engaging said second lateral bounding edge of said front entry when said handle is positioned in a first position (Figure 4), said foot of said closure disengaging said second lateral bounding edge when said handle is positioned in a second position (Figure 5) and Tontarelli teaches a plurality of clips 2 (figure 1), each of said clips being integrated into said garbage can wherein each of said clips is configured to engage the garbage bag positioned in said garbage can for retaining the garbage bag in an open position, each of said clips including a leg 2a (figure 3) and a foot 201/202 (figure 3), said leg of each clip being coupled to an inside surface of said outer wall of said garbage can (Figure 1a), said foot of each clip being spaced from said inside surface having said foot extending upwardly from said leg (figure 1a), each of said clips being positioned adjacent to said distal edge of said outer wall of said garbage can (figure 1a), each of said clips being positioned adjacent to said distal edge of said outer wall of said garbage can such that a distal edge of each said clip relative to said leg extends beyond and above said distal edge of said outer wall (Figure 1a), each of said clips being aligned with a respective one of four corners of said outer wall (Figure 1a).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brighton to include a closure and clips, as taught by Walker and Tontarelli, in order to securely lock the door and help securely hold the bag in place.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        



/DON M ANDERSON/Primary Examiner, Art Unit 3733